Citation Nr: 0529628	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
disability claimed to be the result of medical treatment 
provided by the VA Medical Center (MC) in August 1996 and May 
2000.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the VA Regional Office 
(RO), in which the RO denied the benefit sought on appeal.  
The veteran perfected an appeal of that decision.  For good 
cause shown, his motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

In September 2005 the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record. 

Subsequent to the most recent supplemental statement of the 
case, the veteran submitted additional evidence in support of 
his appeal.  He has, however, waived his right to have this 
evidence considered by the RO in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board does not 
have authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2005).  The Board finds, therefore, that 
it can adjudicate the veteran's appeal without remanding the 
case.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the veteran did not incur any additional disability as a 
result of VA medical treatment in August 1996 or May 2000, 
that any failure to timely treat the disease did not 
proximately cause the continuance of the disease, and that 
VA's treatment of the veteran did not involve carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability due 
to VA medical treatment in August 1996 or May 2000 are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2003 by informing him 
of the evidence required to establish entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151; i.e., 
that he needed to submit evidence showing that he was 
suffering from a chronic disability that resulted from VA 
treatment.  In the May 2003 statement of the case the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO did so by informing him of his responsibilities and those 
of VA in accordance with 38 C.F.R. § 3.159.  The Board finds, 
therefore, by considering all the information provided to the 
veteran, that VA has fulfilled its duty to inform him of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the May 2003 notice and statement of the case were 
provided to the veteran following the August 2001 decision, 
the veteran has had more than two years since then to submit 
additional evidence or identify evidence for the RO to 
obtain.  He responded to the notice by stating in June 2004 
that he had no additional evidence to submit.  Following 
issuance of the notice the RO received additional evidence 
and re-adjudicated the substantive merits of his claim in a 
June 2004 supplemental statement of the case.  In re-
adjudicating the claim the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  The Board finds, therefore, that the delay in 
issuing the section 5103(a) notice and the failure to include 
all criteria in a single notice was not prejudicial to the 
veteran, in that that failure did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 120 (2005), motion for review en banc denied 
(May 27, 2005) (an error in the adjudicative process is not 
prejudicial unless it affects the essential fairness of the 
adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the private and VA treatment records the 
veteran identified, and obtained a medical opinion in March 
2002 regarding the claimed increase in disability due to VA 
medical treatment.  The veteran presented testimony before 
the undersigned in September 2005, and submitted private 
medical reports in support of his claim.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal, and stated that he had no additional 
evidence to submit.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2005).

Relevant Laws and Regulations

Compensation benefits can be awarded for a "qualifying 
additional disability" in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability" the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the medical treatment to his condition after such treatment.  
To establish causation, the evidence must show that the 
medical treatment resulted in the additional disability.  
Disability that is due to the continuance or natural progress 
of the disease is not due to VA treatment unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the additional disability, it must be shown that the medical 
treatment caused the additional disability, and that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
medical treatment without the veteran's informed consent.  
Whether the proximate cause of the additional disability was 
an event not reasonably foreseeable is to be determined based 
on what a reasonable health care provider would have 
foreseen.  38 C.F.R. § 3.361 (2005).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Factual Background

The VA treatment records reveal that the veteran complained 
of headaches following a motor vehicle accident in July 1987, 
and was found to have migraine headaches in September 1988.  
He was hospitalized in September 1988 due to chronic 
headaches, which were found to be due to uncontrolled 
hypertension.

In July 1990 he reported having had a headache for a week, 
and in May 1991 he reported having passed out, having double 
vision, and having a headache for two months.  He was 
admitted to the VAMC for evaluation, at which time a 
computerized tomography (CT) scan of the brain showed no 
lesions.  His complaint of dizziness was found to be of 
unknown etiology.  In November 1991 he was again hospitalized 
for evaluation, and the dizziness was again determined to be 
of unknown etiology, in that an electroencephalogram (EEG) 
was normal.  Later in November 1991 he was found to have 
cerebellar ataxia secondary to alcoholism.

The records show that the veteran underwent a neurological 
evaluation in October 1992 due to his complaints of headaches 
and dizziness.  A magnetic resonance image (MRI) of the brain 
then revealed the presence of a pituitary adenoma.  He was 
given Bromocriptine to treat the tumor, and was hospitalized 
in December 1992 due to a complaint of dizziness of many 
years in duration.  While hospitalized he was found to have 
ventricular bigeminy, and received medication numerous times 
for severe headaches.  The Bromocriptine was discontinued 
because it caused bradycardia, and he was found to be 
allergic to the medication.  He was given an eye examination 
and was found to have a loss of visual acuity due to 
presbyopia and intact visual fields.

The VA treatment records show that he received treatment for 
other medical problems from December 1992 to April 1996, but 
do not reflect any treatment for the pituitary tumor.  In 
addition, although the records reflect a medical history of 
the pituitary tumor, none of his reported symptoms or 
clinical findings were attributed to the tumor.

An April 1996 treatment record indicates that he complained 
of headaches and a 40-pound weight loss over the previous 
five years, and that he had been lost to follow-up for the 
tumor since it was diagnosed.  Diagnostic testing resulted in 
the conclusion that the tumor was interfering with hormone 
release from the pituitary gland, and an MRI revealed the 
mass in the pituitary gland.  He was hospitalized in August 
1996, and resection of the tumor was performed.  The surgery 
was conducted without incident and without any complications.  
When examined after the surgery he reported that his 
headaches and vision had improved, although he continued to 
have headaches.  Following the surgery he continued to 
receive pain medication for headaches, and additional 
treatment for the hormonal imbalance caused by the tumor.

A June 1997 treatment note indicates that an MRI had revealed 
that the tumor had recurred, and the veteran complained of 
worsening headaches and diplopia.  An eye examination in July 
1997 showed the visual fields to be full.  

Although the tumor was found to have recurred in June 1997, 
no further surgery was considered until 2000.  An eye 
examination then showed a decrease in the visual fields.  The 
veteran was hospitalized in May 2000, and resection of the 
pituitary adenoma was again performed.  The May 2000 surgery 
was also conducted without incident and without any 
complications.  After the surgery the veteran continued to 
receive medication for headaches, including narcotics.  An 
eye examination in March 2001 showed good visual fields; no 
papilledema or evidence of optic nerve atrophy or pallor; 
blepharitis; and keratitis that was found to probably be due 
to his hypoandrogenous state.  An eye examination in May 2001 
showed changes in the visual fields which the examiner found 
to be suspicious of glaucoma.

The RO asked a VA neurologist to review the veteran's medical 
records and provide an opinion on whether the veteran has a 
chronic disability, claimed as headaches and diminished 
eyesight, due to the delay in performing surgery for the 
pituitary adenoma, failure to timely follow-up on the 
condition, the surgeries, or lack of proper treatment in 
general.  The VA neurologist reviewed the treatment records 
and in a March 2002 report noted that the tumor had been 
diagnosed in 1992, but that surgery was not performed until 
1996.  The neurologist found that surgery would not have been 
appropriate when the tumor was diagnosed due to the veteran's 
cardiac status.  The reason for the surgery being delayed 
until 1996 was otherwise not documented.  

The neurologist reviewed the reports of the eye examinations 
and found no evidence that the pituitary tumor was causing 
any vision problems, and that the veteran's loss of visual 
acuity was due to presbyopia.  He found that the veteran's 
care after the surgery in 1996 was very vigilant, including 
treatment by neurosurgeons, endocrinologists, and 
ophthalmologists.  Visual field testing in 1997 revealed 
unilateral superior quadrant adenopathy, which was consistent 
with the effects of a pituitary tumor or the post-operative 
effects of the initial surgery.  The neurologist found that 
the veteran received excellent care following the August 1996 
surgery, and stated that tumors of the size the veteran had 
were very difficult, if not impossible, to completely remove.  
The August 1996 surgery was uncomplicated and no untold 
events occurred following the surgery.  There was no evidence 
of any problem recurring until a year after the initial 
surgery, when an eye examination showed some effect on the 
optic nerve.  This problem did not, however, cause any 
significant disability, in that the veteran's pre-existing 
eye problem (presbyopia) was his biggest problem.  

The neurologist stated that it was not uncommon for this type 
of tumor to regrow, which occurred in the veteran's case and 
resulted in the surgery in May 2000.  The neurologist 
provided the opinion that the veteran's headaches were not 
related to the tumor, in that they existed before the tumor, 
and that any current eye problem was not related to the 
surgery or post-surgical care.  The neurologist also found 
that the only possible lapse in care was caused by the delay 
in follow-up from 1992 to 1996, but that the tumor was likely 
to have recurred regardless of when the surgery was 
performed, and that no other type of treatment was 
appropriate for the tumor.

The veteran presented private medical records showing that in 
April 2001 he reported having post-surgical headaches after 
the surgery in 1996, which resolved, and post-surgical 
headaches after the 2000 surgery that had not resolved.  He 
also complained of dizzy spells that had decreased in 
frequency.  He also had some vision problems, which the 
physician found to be due to cataracts.  The physician 
provided the opinion that the symptoms could be due to scar-
tissue formation or other post-operative changes, rather than 
the tumor itself, but that additional testing was needed.  He 
also stated that that type of tumor regressed very slowly 
after radiation, it at all, and that complete resolution with 
radiation was rare, although symptoms normally improved with 
treatment.  Additional records show that the pituitary 
adenoma had recurred in 2002, for which the veteran received 
radiation treatment.

Additional VA treatment records indicate that the veteran 
continued to receive pain medication, including narcotics.  
In addition to headaches, dizziness, and blurred vision, 
however, the records show that he has arthritis in multiple 
joints; advanced chronic obstructive pulmonary disease; 
aortic-iliac obstructive disease with claudication; 
peripheral vascular disease; peripheral neuropathy; and 
hypertension.  He was given a wheel chair due to problems 
resulting from the pulmonary disease and pituitary tumor.  
During a neurology evaluation in June 2002 he reported having 
a throbbing headache everyday, for which he took narcotics, 
and that his headaches began following the initial surgery.  
He also reported having dizzy spells since the initial 
surgery.  The neurologist noted, however, that according to 
the records the tumor was discovered when testing was 
conducted to determine the cause of the headaches.  The 
neurologist also noted that following the initial surgery in 
1996 the veteran's hormone levels and visual fields were 
normal, and that the surgery was uncomplicated.  The 
neurologist found that the reduced visual fields could not be 
explained by the presence of the tumor, in that the tumor was 
not putting pressure on the optic nerve.  In addition, the 
neurologist referred to the report of a November 2001 MRI 
showing that the tumor had recurred.

An eye examination in September 2002 resulted in the 
conclusion that the veteran had suffered a loss of visual 
fields due to the pituitary tumor, and a loss of visual 
acuity due to hypertensive retinopathy.

The veteran presented an August 2005 medical report, which he 
characterized as supporting his position that the VA 
treatment, or lack of treatment, had caused his chronic 
disability.  In that report his physician noted the surgery 
done in 1996 and 2000, and radiation treatment for recurrence 
of the tumor in 2001 and 2003.  He continued to suffer from 
persistent, severe headaches following the surgery and 
radiation treatment.  He also suffered from peripheral 
vascular disease and a stroke, which made him totally 
disabled.  The physician did not provide any opinion 
regarding the effects of the treatment the veteran received 
from the VAMC.

The veteran also presented an Internet research article 
showing that pituitary adenomas can cause loss of peripheral 
vision due to pressure on the optic nerve, if the tumor is 
not removed.  The article also shows that surgery is the 
preferred method of treatment, in that radiation is not 
effective, and that the tumors recur in 50 percent of cases.
Analysis

In multiple statements and hearing testimony the veteran 
contends that the August 1996 and May 2000 surgeries or lack 
of proper medical care caused chronic, severe headaches and 
loss of vision that cause him to be totally disabled.  He 
denied having chronic headaches prior to the initial surgery.  
A review of the medical evidence reveals, however, that he 
was treated for chronic headaches before the pituitary 
adenoma was diagnosed in 1992, and the diagnostic testing 
that revealed the tumor was conducted due to his complaints 
of headaches.  The contemporaneous records are more probative 
than the veteran's current assertions regarding the onset of 
the headaches.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  For that reason the 
veteran's statements that the headaches began after, and were 
caused by the VA treatment or lack thereof, are not credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the credibility and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

In addition, the VA neurologist in March 2002 provided the 
opinion that the veteran's headaches were unrelated to the 
pituitary tumor or the surgery for the tumor.  Although some 
of the medical records indicate that the headaches are 
secondary to the surgery, those assessments were based on the 
veteran's report of the headaches beginning after the 
surgery.  Because the assessments were based on the veteran's 
reported history that is rebutted by the contemporaneous 
evidence, those assessments are not probative of the 
veteran's headaches having been caused by the tumor surgery.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
history, and not his documented history, is not probative of 
etiology).

The critical issue in determining whether the veteran is 
entitled to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 is whether he incurred additional disability that was 
caused by VA medical treatment.  To determine whether he 
incurred additional disability, VA compares his condition 
immediately before the beginning of the medical treatment to 
his condition after such treatment.  The evidence in this 
case shows that immediately prior to the surgery in August 
1996 and May 2000 the veteran had a pituitary tumor.  After 
the surgery he no longer had a tumor.  Although the tumor may 
have subsequently recurred, the recurrence was reasonably 
foreseeable in that the VA neurologist in March 2002 stated 
that the tumors were very difficult, if not impossible, to 
completely remove and that it was not uncommon for the tumor 
to regrow.  The Internet research article presented by the 
veteran indicates that the tumor recurred in 50 percent of 
cases.

In terms of symptoms, the veteran was treated for chronic, 
severe headaches after the surgery in August 1996 and May 
2000.  He also experienced chronic, severe headaches, 
however, prior to both surgeries.  Although he claims that 
the surgery resulted in a loss of vision, the VA neurologist 
in March 2002 found that the primary reason for his vision 
problems was presbyopia, not any effect of the surgery on the 
optic nerve, and that any loss of vision was not related to 
the surgery for the tumor.  There is no evidence of any loss 
in the fields of vision until long after the May 2000 
surgery.  The VA neurologist in June 2002 could not find any 
reason for the vision field loss, in that the tumor was not 
putting pressure on the optic nerve.  For these reasons the 
evidence does not show that the medical treatment resulted in 
additional disability.  

The veteran also contends that the delay in performing 
surgery from 1992 to 1996 and from 1997, when the tumor was 
shown to have recurred, to 2000 resulted in the recurrence of 
the tumor following both surgeries.  VA medical care cannot 
cause the continuance of a disease for which the care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease proximately caused the continuance.  See 
38 C.F.R. § 3.361(c)(2) (2005).  In other words, compensation 
benefits are payable pursuant to 38 U.S.C.A. § 1151 only if 
VA's failure to timely treat the tumor caused its recurrence.  

The veteran has not presented any medical evidence in support 
of his contention, and his statements are not probative 
because he is not competent to provide evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  He presented statements from his private 
physicians that he characterized as showing that the delay in 
treatment caused the tumor to recur, but in those statements 
the physicians only outlined the treatment for the recurring 
tumor; neither physician indicated that the recurrence was in 
any way due to any delay in the receipt of medical care.

In the March 2002 medical opinion the VA neurologist found 
that the lack of follow-up from 1992 to 1996 was problematic, 
but that following the August 1996 surgery the veteran 
received excellent medical care.  He also found that 
regardless of when the surgery was performed, the tumor was 
likely to recur and that the delay in performing the surgery 
had no bearing on the recurrence of the tumor.  The 
neurologist found that no type of treatment other than the 
surgery would have been appropriate for the veteran.  
Although the veteran subsequently received radiation 
treatment for the tumor, the tumor recurred following the 
radiation.

In summary, the probative evidence shows that no additional 
disability resulted from the medical treatment provided by VA 
for the pituitary adenoma.  In addition, the probative 
evidence shows that any delay in removing the adenoma did not 
cause its recurrence.  For these reasons the Board finds that 
the criteria for a grant of compensation benefits are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for medical treatment provided by the VAMC 
in August 1996 and May 2000.


ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for disability claimed to be the result of 
medical treatment provided by the VAMC in August 1996 and May 
2000 is denied.



____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


